Citation Nr: 0945576	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-29 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The claims of service connection for hearing loss and 
tinnitus, as well as a reopened claim regarding PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a November 1972 rating decision, the RO denied a claim 
of service connection for a nervous condition.  The Veteran 
did not appeal the decision.

2.  Evidence received since the RO's November 1972 decision 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The November 1972 RO decision, which denied the Veteran's 
claim of service connection for a nervous condition, is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 
19.153 (1972).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a nervous 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran originally filed a claim of service connection 
for a nervous condition in October 1972.  By a November 1972 
rating decision, the RO denied the claim.  The Veteran was 
notified of the decision by a letter dated in December 1972.  
He did not appeal and the decision became final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 
(1972).  In February 2005, the Veteran petitioned to reopen 
the previously denied claim, re-characterized as PTSD.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the November 1972 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It 
appears that the RO reopened the claim given the adjudication 
of the claim on the merits in the rating decision on appeal.

The evidence of record at the time of the November 1972 
decision included the Veteran's service treatment records and 
his application for benefits.  In denying the claim, the RO 
determined that the evidence did not show a current 
disability.  The RO relied on the service treatment records, 
including a January 1969 separation examination report 
containing a normal psychiatric section.  The service 
treatment records do not contain entries pertaining to the 
Veteran's mental health.  In view of this information, the 
claim could be reopened with the submission of new and 
material evidence pertaining to the current disability 
element of a service connection claim.

New evidence that has been added to the record since the 
November 1972 decision includes:  service personnel records; 
treatment records and examination reports from the VA Medical 
Center (VAMC) in Boston, Massachusetts, dated from February 
2001 to July 2005; private treatment records from B.R.C., 
M.D., dated from August 1993 to October 1996; a December 2000 
disability decision from the Social Security Administration 
(SSA); and statements, applications, photographs, and hearing 
testimony from the Veteran and his representative.

The new evidence includes VA treatment records indicating 
that the Veteran has PTSD and that he would be referred for 
treatment for PTSD.  The Board finds that the VA treatment 
records constitute new and material evidence in connection 
with the Veteran's claim of service connection for PTSD.  The 
evidence is new because it was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the current disability element of a 
service connection claim.  The absence of a current 
disability was the primary reason the nervous condition claim 
was denied in November 1972.  This evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection is reopened.  
The underlying claim of service connection for PTSD is 
addressed further in the remand that follows the Board's 
decision.


ORDER

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

The Board finds that further development is required 
regarding the claims on appeal.

A remand is necessary for the claim of service connection for 
PTSD to schedule the Veteran for a VA psychiatric examination 
in order to address whether he has PTSD that is attributable 
to stressful events that he experienced during his active 
military service.  At a hearing before the Board in October 
2009, the Veteran testified that he was assigned to duties 
that involved transporting the wounded and casualties.  He 
stated that he volunteered for this type of duty when he was 
stationed in Japan with the 106th General Hospital unit that 
was receiving wounded and deceased soldiers from Vietnam.  
The Veteran testified that performing his duties for nearly 
seventeen months was a traumatic experience in that he was 
regularly exposed to fellow servicemen who had suffered 
severe injuries, including burns and dismemberment.  

A review of the Veteran's service treatment and personnel 
records reveals that he was stationed in Japan during the 
Vietnam War from August 1967 to March 1969.  During this time 
period, the Veteran was assigned to the 106th General 
Hospital unit.  Although his military occupational 
specialties are listed as power generation equipment 
operator, supply clerk, and powerman, the Veteran has 
submitted photographs wherein he is transporting a wounded 
soldier from a helicopter.  Additionally, his seemingly 
credible testimony regarding his duties supports his 
allegations of experiencing a stressful event during service.  
In view of the information and evidence, it is likely that 
the stated in-service actually occurred.  A VA examination is 
therefore necessary to determine whether the Veteran in fact 
has PTSD in accordance with DSM-IV and, if so, whether it is 
related to his in-service stressor relating to transporting 
casualties and the wounded.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

A remand for an examination in connection with the claims of 
service connection for hearing loss and tinnitus is also 
necessary.  The Veteran's service treatment records are 
negative for complaints of, treatment for, or a diagnosis of 
hearing loss or tinnitus.  Additionally, the Veteran's 
entrance and separation examinations reflect normal ears and 
hearing acuity.  Nevertheless, the Veteran is competent to 
report factual matters of which he has first hand knowledge, 
such as exposure to loud noise.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The Veteran testified that he was 
regularly exposed to loud noise both when working around 
generators and helicopters.  He stated that he did not have 
hearing protection during those instances.  The absence of 
in-service evidence of hearing loss is not fatal to a claim 
for service connection.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

Post-service medical records document complaints of hearing 
loss.  A December 2004 audiology record from the Boston VAMC 
suggests that the Veteran has hearing impairment for VA 
purposes.  See 38 C.F.R. § 3.385 (2009).  He testified that 
he has experienced both problems with hearing and ringing in 
his ears since at least shortly after his discharge from 
military service.  Because there is evidence of a current 
disability or recurrent symptoms, evidence of in-service 
exposure to loud noise, and at least an indication of a link 
between the two, the Veteran should be scheduled for a VA 
audiological examination.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  An 
examination is important in order to determine whether the 
Veteran has hearing loss or tinnitus that is attributable to 
his active military service.  The Board notes that the 
December 2004 treatment record indicates that, at least at 
that time, the Veteran believed that his hearing loss was 
related to brain surgery that he had about eight to ten years 
earlier.  Thus, the possibility that any identified hearing 
loss or tinnitus may be related to an intercurrent cause, 
such as brain surgery, should be addressed by the designated 
examiner.

It appears that the Veteran continues to receive regular 
treatment at the Boston VAMC.  Several years worth of records 
have been associated with the claims file and updated records 
should be obtained in light of the remand.  The earliest 
records from the facility that have been associated with the 
claims file are from 2001.  However, in a February 2007 
statement, the Veteran indicated that he has received 
treatment from that facility since 1972.  Thus, those records 
should be obtained as well.

In addition, the Board points out that, in August 2005, VA 
was made aware that the Veteran is in receipt of disability 
benefits from SSA.  The information indicates that he was 
found to be disabled as of October 2000.  According to the 
decision, SSA considered disabilities other than those 
presently claimed by the Veteran.  However, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that obtaining SSA records have relevance in that the 
evidence may provide a more accurate medical history.  See, 
e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Additionally, SSA may have conducted a periodic examination 
since the initial disability determination.  Murincsak, 
2 Vet. App. at 371.  Thus, the SSA records may ultimately 
contain evidence relevant to each of the claims on appeal.  
Therefore, records should be requested from SSA in accordance 
with 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED for the following actions:

1.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim, as well as any 
subsequent period examinations.  Follow 
the procedures outlined in 38 C.F.R. 
§ 3.159(c)(2).

2.  Obtain the Veteran's more recent 
treatment records (since July 2005) from 
the Boston VAMC and associate the records 
with the claims folder.  Also, obtain his 
VA treatment records dated since 1972 
that have not yet been associated with 
the claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.

Psychological testing should be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.

The examiner should review the test 
results, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  Additionally, schedule the Veteran 
for a VA audiological examination to 
determine the extent and onset of any 
hearing loss and tinnitus.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  A detailed history of the 
Veteran's in-service and post-service 
noise exposure should be taken.  All 
necessary tests and studies should be 
conducted.  The examiner should 
specifically indicate whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  With respect to any 
diagnosed hearing loss and tinnitus, the 
examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probabilities that any 
hearing loss or tinnitus is related to 
the Veteran's active military service 
(particularly his in-service exposure to 
loud noise from generators and 
helicopters).  The examiner should also 
address the possibility of post-service 
onset (including brain surgery).  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


